 

o fo 41 HM Oo Bw & BK

Nm NN ND NB BD Oe RB OB ee eS Se eS Oe oe YL
Se A SB oT FP ODO NY FPF OC 6 WD HD oO BP wo we BP oS

Case 3:21-cr-01559-H Document 353 Filed 06/29/21

RANDY 8. GROSSMAN

Acting United States Attorney
MATTHEW J. SUTTON
Assistant United States Attorney
Illinois State Bar No. 6807129
United States Attorney’s Office
880 Front Street, Room 6293

San Diego, California 92101-8893
Telephone: (619) 546-8941

Email: Matthew.Sutton@usdoj.gov

Attorneys for the United States

PagelD.j712

eAehhE LO
JUN 29 2021

CLERK, U.S. DISTRICT COURT

 

SOUTHERN DISTRICT 0 CALIFORNIA

BY

DEPUTY |

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
Case No. 21-cr-01559-H
UNITED STATES’ MOTION TO

v. UNSEAL INDICTMENTS AND
ARREST WARRANTS

UNITED STATES OF AMERICA,

REYES ESPINOZA, et. al.

Defendants.

 

 

 

The United States of America, by and through its counsel, Randy S. Grossman, Acting

United States Attorney, and Matthew J. Sutton, Assistant United States Attorney, hereby

moves that the above-captioned indictment and arrest warrant be unsealed as to all

defendants.

DATED: June 29, 2021 Respectfully Submitted,

RANDY 8. GROSSMAN

Acting United States Attorney

Watton Sitter

 

MATTHEW J. SUTTON

Assistant U.S. Attorney

 

 

 
